Citation Nr: 0413909	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for accrued benefit purposes. 

2.  Entitlement to service connection for the cause of the 
veteran's death, including under the provisions of 38 
U.S.C.A. § 1151 (West 1991).  

3.  Basic eligibility for VA improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant, S. E., G. E., L. B.


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
February 1952.  He died in August 1997.  The appellant has 
been recognized as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with a February 1998 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in July 1999 and June 2000.  Board hearings were 
conducted at the RO in November 1999 and July 2003.  This 
appeal has been assigned to a panel of Veterans Law Judges 
that includes the Judges who conducted the two Board 
hearings. 

In a February 2003 decision, the RO determined that the 
appellant was eligible for Dependents' Educational Assistance 
under Chapter 35 of 38 U.S.C.A.  


REMAND

As an initial matter, the Board believes that clarification 
by the appellant is necessary regarding the death pension 
issue.  She was issued a statement of the case on this issue 
in December 2002.  In a letter received with a VA Form 9 in 
January 2003, the appellant expressed surprise at the death 
pension issue addressed in the December 2002 statement of the 
case, and she conceded that her income was excessive for 
nonservice-connected death pension purposes.  It therefore 
appears that the appellant may not be pursuing an appeal as 
to the death pension issue. 

With regard to the other issues, the essential contentions 
advanced by the appellant are to the effect that the 
veteran's death in August 1997 was either due to medical 
treatment rendered by VA, or due to failure by VA to timely 
diagnose the veteran's cancer.  The Board notes that at the 
time the appellant filed her claim for compensation under 38 
U.S.C.A. § 1151 in September 1997, there was no requirement 
of fault.  Subsequently, 38 U.S.C.A. § 1151 was amended to 
include a requirement of fault.  See 38 U.S.C.A. § 1151 (West 
2002).  Nevertheless, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOCGPREC No. 40-97 (December 31, 
1997).

In various written statements as well as in testimony offered 
at personal hearings, the appellant has outlined her 
contentions in detail.  As noted at the July 2003 Board 
hearing, the appellant's contentions raise complex medical 
questions.  The Board believes that medical opinions are 
necessary to comply with the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Although the RO 
informed the appellant of VCAA in a February 2003 letter, it 
is not clear that this brief letter adequately advised the 
appellant of the provisions of VCAA, including her 
obligations with regard to providing evidence and VA's duty 
to furnish evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  In the 
past, the Board would attempt to remedy any VCAA notice 
deficiency by mailing a VCAA notice letter to the appellant 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Additional action by the RO to ensure 
compliance with VCAA is appropriate in view of the need to 
return the case for further development of the medical 
evidence as outlined above.  

The Board acknowledges that this appeal has been ongoing for 
several years, and further delay in appellate review is 
regrettable.  However, the complexities of the underlying 
questions in this case together with changes in applicable 
law which have taken place during the course of the appeal 
require additional action before the Board may properly 
proceed with appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter.  The RO 
should ensure that the appellant is 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate her claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The appellant should be asked to 
clarify in writing whether or not she is 
appealing the issue of entitlement to VA 
nonservice-connected death pension 
benefits. 

3.  The RO should then arrange for a 
review of the veteran's claims files by 
appropriate VA medical examiners (other 
than those who treated the veteran) to 
assess the relationship between VA 
medical care rendered, or not rendered, 
to the veteran and the veteran's death, 
and also to ascertain whether the 
veteran's service-connected PTSD 
contributed to the veteran's death.  

After reviewing the veteran's claims 
files, the appropriate examiner should 
offer detailed responses to the 
following:

     a)  Did any medical care rendered to 
the veteran by VA (including, but not 
limited to surgery performed in September 
1996) result in additional disability to 
the veteran, or his death? 

     b)  Did VA fail to timely diagnose 
the veteran's lung cancer; that is, would 
a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably have 
diagnosed the condition sooner than VA 
medical personnel did?  If so, would the 
veteran's death probably have been 
avoided if there had been a timely 
diagnosis of the lung cancer and timely 
treatment had been rendered?

     c)  Did the veteran's service-
connected post-traumatic stress disorder 
(PTSD) contribute substantially or 
materially to the veteran's death?  Did 
it aid or lend assistance to the 
production of death?

4.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




			
                 A. BRYANT                                               
WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



